HENRIOD, Chief Justice:
Appeal from a judgment in a case tried to the court, in favor of plaintiff for about $180, arising out of an auto collision. Affirmed, with costs to plaintiff.
This cause has to do with a left-hand turn by plaintiff at an intersection. The believable evidence indicates that plaintiff sig-nalled for a left turn and had almost completed it when defendant, who immediately prior thereto, started from a parked position, collided with the rear end of plaintiff’s car while trying to go through the intersection. The trial court concluded that defendant was negligent and plaintiff non-negligent on evidence that at best was controversial and somewhat based on estimates as to split-second circumstances with respect to time, distance and judgment. We cannot say that the trial court’s conclusion was such as constituted prejudicial error re*294quiring reversal on the ground that plaintiff negligently violated the statute with respect to yielding the right-of-way where there was an immediate hazard.1
McDONOUGH, CROCKETT, WADE and CALLISTER, JJ., concur.

. Title 41-6 et seq., Utala Code Annotated 1953.